Exhibit  10.5

 

AMENDMENT NO. 1

TO

CONVERTIBLE PROMISSORY NOTE

 

This Amendment No. 1 to Convertible Promissory Note (this “Amendment”), dated as
of _________, 2017 (the “Effective Date”), is entered into by and between
DanDrit Biotech USA, Inc., a Delaware corporation (the “Company”), and
___________ (the “Holder”).

 

RECITALS

 

WHEREAS, the Company issued to the Holder that certain Convertible Promissory
Note in the principal amount of $__________, dated ______________ (the “Original
Note”);

 

WHEREAS, Section 7of the Original Note provides that the Original Note and any
provision therein may be amended by the written consent of the Company and the
Holder; and

 

WHEREAS, the Company and the Holder desire to amend the Original Note.

 

NOW THEREFORE, in consideration of the mutual promises contained in this
Amendment and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Holder,
intending to be legally bound, hereby agree as follows:

 

AGREEMENT

 

1.Capitalized Terms. Except as may be expressly provided herein, all capitalized
terms used herein shall have the meanings assigned to them in the Original Note.

 

2.Amendment to Section 2(b). The parties desire to change the Conversion Price
set forth in the Original Note, and as such, Section 2(b) of the Original Note
is hereby amended and shall read in its entirety as follows:

 

(a) The conversion price (the “Conversion Price”) shall equal $1.60 per share of
Common Stock.

 

3.Conforming Changes. All provisions in the Original Note and any amendments,
attachments, schedules or exhibits thereto in conflict with this Amendment shall
be and hereby are changed to conform to this Amendment.

 

4.Full Force and Effect. The Original Note is not amended hereby and shall
remain in full force and effect, except as otherwise set forth in this
Amendment. The parties hereby ratify and confirm the terms and conditions of the
Original Note, as supplemented and amended by this Amendment.

 

5.Recitals. The Recitals above are true and correct and are hereby incorporated
by reference.

 

6.Applicable law. The substantive laws of the applicable state, as well as terms
regarding forum and jurisdiction, as originally provided in the Original Note
shall govern the construction of this Agreement and the rights and remedies of
the parties hereto.

 

7.Counterparts. This Amendment may be executed in counterparts (including by
means of facsimile or electronic transmission), each of which shall be deemed an
original but all of which, when taken together, will constitute one and the same
agreement.

 

** Signature Page Follows **



 



 

 

 

IN WITNESS WHEREOF, the Company and the Holder have made and executed this
Amendment effective as of the Effective Date.

  

COMPANY:

  HOLDER:           DANDRIT BIOTECH USA, INC.                 By:
                      By:                Name:     Name:   Title:     Title:  

 

 

 

 

 

**Signature Page to Amendment No. 1 to Convertible Promissory Note

 

 



 

 